Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 1 of 9 PageID #: 4391




                               EXHIBIT 5
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 2 of 9 PageID #: 4392

            August 24, 2016 Deposition of Cara Christann Lansden
                            Patent 8,399,514 B2

                                                                            1
                  UNITED STATES PATENT AND TRADEMARK OFFICE
                   BEFORE THE PATENT TRIAL AND APPEAL BOARD
          ____________________________________________________

             COALITION FOR AFFORDABLE DRUGS V LLC; et al.,

                                    Petitioners,

                                         v.

                                  BIOGEN MA, INC.,

                                 Patent Owner
                          _________________________
                                 Case IPR2015-01993
                             Patent 8,399,514 B2
                          __________________________

                          COMPLETE CAPTION ON PAGE 2
                          __________________________

                     DEPOSITION OF CARA CHRISTANN LANSDEN

                         Wednesday, August 24th, 2016

                                     9:50 a.m.

                        Finnegan, Henderson, Farabow,
                            Garrett & Dunner, LLP
                                  Two Seaport Lane
                         Boston, Massachusetts 02210


                     Reporter:     Cheryll A. Kerr, RPR, SHR
                       Registered Professional Reporter
                        Henderson Legal Services, Inc.


                         Henderson Legal Services, Inc. Coalition Exhibit 1055A
   202-220-4158                           www.hendersonlegalservices.com
   Page 1 of 50                                              Coalition v. Biogen
                                                                IPR2015-01993
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 3 of 9 PageID #: 4393

                   August 24, 2016 Deposition of Cara Christann Lansden
                                   Patent 8,399,514 B2
                                                                                                         2 (Pages 2 to 5)
                                                                2                                                              3
     1
            UNITED STATES PATENT AND TRADEMARK OFFICE               1
                                                                         APPEARANCES:
     2
            BEFORE THE PATENT TRIAL AND APPEAL BOARD                2
     3
         ____________________________________________________       3
     4                                                                   Carmichael IP, PLLC
                                                                    4
             COALITION FOR AFFORDABLE DRUGS V LLC;                       BY: CAROL A. SPIEGEL, ESQ.
                                                                    5
     5
                                                                         8000 Towers Crescent Drive, 13th Floor
               HAYMAN CREDES MASTER FUND, LP;                       6
                                                                         Tysons Corner, VA 22182
     6
                                                                    7
             HAYMAN ORANGE FUND SPC - PORTFOLIO A;
                                                                         (703) 646-9249
                                                                    8
     7                                                                   carol@carmichaelip.com
                                                                    9
              HAYMAN CAPITAL MASTER FUND, L.P.;                             Counsel for Petitioners;
     8                                                              10
              HAYMAN CAPITAL MANAGEMENT, L.P.;                           Finnegan, Henderson, Farabow, Garrett &
     9
                                                                    11
              HAYMAN OFFSHORE MANAGEMENT, INC.;
    10                                                                   Dunner, LLP
                                                                    12
                  HAYMAN INVESTMENTS, LLC;
    11
                                                                         BY: MICHAEL J. FLIBBERT, ESQ.
                   NXN PARTNERS, LLC;                               13
    12

                IP NAVIGATION GROUP, LLC;                                901 New York Avenue, N.W.
    13
                                                                    14

             J KYLE BASS, and ERICH SPANGENBERG,                         Washington, D.C. 20001-4413
    14                                                              15
                    Petitioners,                                         (202) 408-4000
    15
                                                                    16
                       v.
    16                                                                   michael.flibbert@finnegan.com
                   BIOGEN MA, INC.,                                 17
    17
                                                                            Counsel for Respondents
                    Patent Owner                                    18
    18
                                                                    19
                __________________________                               Also Present:
                                                                    20
    19
                                                                         Carol Loeschorn, Biogen
    20
                  Case IPR2015-01993                                21
    21
                  Patent 8,399,514 B2                               22
    22
                                                                    23
    23
    24
                                                                    24
    25                                                              25




                                                                4                                                              5
     1
                     INDEX                                          1
                                                                         C A R A C H R I S T A N N L A N S D E N,
     2
         EXAMINATION BY                         PAGE                2
     3
         Ms. Spiegel                        5                            called as a witness, having been duly
     4                                                              3
                                                                         sworn, was examined and testified
     5
                      EXHIBITS                                      4
     6
         BIOGEN                                                          as follows:
         FOR ID      DESCRIPTION                 PAGE               5
                                                                                   THE SHORTHAND REPORTER: Please state
     7
                                                                    6
         Exhibit 2079 Declaration of Cara Christann     7                       your full name and your address for the
     8
                   Lansden                                          7
     9
         Exhibit 2318 Email Fumapharm Update            16
                                                                                record.
                                                                    8
                   October 10, 2003                                                THE WITNESS: Cara Christann Lansden.
    10
                                                                    9
         Exhibit 2309 Email chain CTRB Meeting          31                         My address is 145 Boardman Avenue,
    11
                   regarding BG-12/MS dated                         10
                                                                                Melrose, Massachusetts 02176.
                   February 19, 2004                                11
    12                                                                             THE SHORTHAND REPORTER: Thank you.
         Exhibit 2316 Email to Cara Christann       43              12
                                                                                Please proceed.
    13
                   Lansden dated July 6, 2006                       13
    14
         Exhibit 2310 Redacted Clinical Trial Review 54
                   Board Meeting Agenda, Item:                      14
                                                                                   DIRECT EXAMINATION
    15
                   Meeting Minutes dated February
                                                                    15
                   19th, 2004                                                      BY MS. SPIEGEL:
    16
                                                                    16
         Exhibit 2255 Redacted e-mail, BG-12 IND        79
                                                                    17
    17
                   Hold Response dated May 1st,                              Q. Okay. I'm with Carmichael IP Law Firm,
                   2006                                             18
    18                                                                   and I will be asking you a series of questions here
                                                                    19
         Exhibit 2131 Redacted BG-12 MS Clinical        81               today.
    19
                   Development Team Minutes dated                   20
                   May 17th, 2006                                            I want you to answer them to the best of your
    20                                                              21
                                                                         ability. If there is something about the way I
         Exhibit 2115 Redacted BG 00012 SMT Kickoff 83              22
    21
                   Meeting dated May 2006                                phrase a question that you don't understand, just
    22
         Exhibit 2126 Email chain with top email 85                 23
                                                                         say so, and I will try and rephrase it or restate
                   from Gilmore O'Neill                             24
    23                                                                   it.
    24
                                                                    25
    25
                                                                             If you need a break, we can take one at any




                                                Henderson Legal Services, Inc.
   202-220-4158                                                  www.hendersonlegalservices.com
   Page 2 of 50
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 4 of 9 PageID #: 4394

                August 24, 2016 Deposition of Cara Christann Lansden
                                Patent 8,399,514 B2
                                                                                          16 (Pages 58 to 61)
                                                          58                                                           59
      1                                                           1
          exhibit. Okay?                                                  A. No, I do not recall. Long time ago.
      2                                                           2
             A. (Nodding).                                                Q. Was it within Dr. O'Neill's discretion to
      3                                                           3
             Q. The first bullet point says, "Dosing                  decide which doses were included in the Phase IIb
      4                                                           4
          emerged as the most critical issue."                        study?
      5                                                           5
             Was that what you remember as well?                          A. Could you define how you are saying
      6                                                           6
             A. I recall there was a lot of discussion on             "discretion"?
      7                                                           7
          the different options which had different doses.                Q. Did he have a say-so? Was it his
      8                                                           8
             Q. Do you know why Option 2 appeared                     decision?
      9                                                           9
          confusing to some CTRB members?                                 A. I would say it was not only his decision.
     10                                                          10
             A. I do not recall.                                          Q. Would the same be true for a Phase III
     11                                                          11
             Q. Do you know why commercial                            study? It was not his -- it -- the -- the decision
     12                                                          12
          representatives were not in favor of a 240 milligram        of which doses to be included in the Phase III study
     13                                                          13
          dose vis-a-vis the marketing strategy of a                  was not solely Dr. O'Neill's decision; is that
     14                                                          14
          720 milligrams dose under development for psoriasis?        correct?
     15                                                          15
             A. No, because their favorite dose contained                 A. I think that there is a difference in
     16                                                          16
          480 mgs per day.                                            Phase II and Phase III in how study design is
     17                                                          17
             Q. Do you remember why regulatory                        approached, so is it solely Dr. O'Neill's decision?
     18                                                          18
          representatives were concerned that bypassing a                 No, but I would also say that he has more of an
     19                                                          19
          240 million dose might raise questions with                 influence in Phase III on that front than he would
     20                                                          20
          regulatory agency reviewers?                                in a -- in this Phase II.
     21                                                          21
             A. No, I do not recall.                                      Q. So would it be fair to say that the
     22                                                          22
             Q. Do you know if and why research                       ultimate dose selection was subject to approval by
     23                                                          23
          representatives felt that a true dose ranging study         the CTRB and other management at Biogen, then?
     24                                                          24
          was only reflected in Option 3 or possibly adding a                    MR. FLIBBERT: Objection to form.
     25                                                          25
          120 milligram arm onto Option 1?                            BY MS. SPIEGEL:


                                                          60                                                           61
      1                                                           1
             Q. Was dose selection subject to approval by                 A. That is correct.
      2                                                           2
          the CTRB and other management at Biogen?                        Q. And Option 3 did not include a
      3                                                           3
                    MR. FLIBBERT: Same objection.                     480 milligrams per day dosing arm; is that correct?
      4                                                           4
                   (Pause)                                                A. That is correct. It was not in Option 3.
      5                                                           5
          BY MS. SPIEGEL:                                                 Q. Were --
      6                                                           6
             Q. Did the CTRB and other management at                      Do you know if any of the patients were given a
      7                                                           7
          Biogen have the final decision as to which doses            dose of 480 milligrams per day as part of the Phase
      8                                                           8
          were to be included in clinical trials for MS?              IIb study?
      9                                                           9
             A. I don't know who made those decisions --                  A. Not per protocol.
     10                                                          10
             Q. Okay.                                                     Q. Okay. In other words, BG --
     11                                                          11
             A. -- or who had the authority to make all                         MS. SPIEGEL: Strike that.
     12                                                          12
          of those decisions.                                         BY MS. SPIEGEL:
     13                                                          13
             Q. In the fourth bullet point, it says, "BID                 Q. In other words, Biogen never drafted a
     14                                                          14
          dosing was discussed, and it was thought that this          Phase IIb protocol that included patients receiving
     15                                                          15
          dosing regimen was beneficial on many different             480 milligrams per day, did it?
     16                                                          16
          levels."                                                        A. It was not the C-1900 study that would
     17                                                          17
             Do you remember any of the beneficial aspects            include a 480 mg per day dose in their Phase IIb.
     18                                                          18
          of BID dosing that was discussed?                               Q. So Biogen chose to prioritize testing a
     19                                                          19
             A. No, I do not.                                         720 milligrams per day dosage over a 480 milligram
     20                                                          20
             Q. So despite the fact that BID dosing was               per day dosage in Phase IIb study, correct?
     21                                                          21
          discussed and thought beneficial, there was no BID              A. I would not phrase it as "prioritize."
     22                                                          22
          dosing included in the Phase IIb study, correct?                There was no indication or discussion of
     23                                                          23
             A. That is correct.                                      prioritizing 720 mgs per day.
     24                                                          24
             Q. And Option 3 was ultimately approved for                  Q. Nonetheless, the Phase IIb study
     25                                                          25
          the Phase IIb study; is that correct?                       contained a 720 milligram per day dosing arm and did



                                     Henderson Legal Services, Inc.
   202-220-4158                                       www.hendersonlegalservices.com
   Page 16 of 50
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 5 of 9 PageID #: 4395

                August 24, 2016 Deposition of Cara Christann Lansden
                                Patent 8,399,514 B2
                                                                                        26 (Pages 98 to 101)
                                                           98                                                          99
      1                                                           1
          trial?                                                        A.    -- for all of that time.
      2                                                           2
              A. Could you be specific by what you mean by                      (Pause)
      3                                                           3
          "approved"?                                                            THE WITNESS: 2007.
      4                                                           4
              Q. It was the final clinical protocol.                  BY MS. SPIEGEL:
      5                                                           5
              A. The -- I don't think I was on the team                   Q. 2007?
      6                                                           6
          when the final clinical protocol was approved, so I             Well, in 2007, you changed from a program lead
      7                                                           7
          don't think I can speak to that.                            to a senior manager of clinical operations, so that
      8                                                           8
              Q. Okay.                                                would be --
      9                                                           9
              In paragraph 52 of your declaration, you stated             A. Changing into the line management role.
     10                                                          10
          that you were "Still exposed to information related             Q. So that's when you stopped receiving
     11                                                          11
          to BG-12 after you left the BG-12 program in                information on BG-12?
     12                                                          12
          July 2006."                                                     A. That's when I stopped receiving regular
     13                                                          13
              When did you stop receiving information about           information that all program managers would receive
     14                                                          14
          BG-12?                                                      on BG-12.
     15                                                          15
              A. General information that all program                     I would still hear some information on BG-12 in
     16                                                          16
          managers -- clinical program managers -- received on        general meetings where they did status updates or
     17                                                          17
          distribution lists I would continue to get, and they        from people on my -- who reported to me that worked
     18                                                          18
          would have general status type of updates for BG-12.        on the BG-12 studies.
     19                                                          19
              So for as long as I was a program manager,                  Q. But you didn't receive formal
     20                                                          20
          there was general information about BG-12 that I was        communications, internal memos or --
     21                                                          21
          copied on.                                                      A. No. I would not.
     22                                                          22
              Q. So that would include up to the time that                Q. It was just chat?
     23                                                          23
          you left Biogen in 2013?                                        A. Yes.
     24                                                          24
              A. No. I was not a program manager --                       Q. Okay. I have two last questions.
     25                                                          25
              Q. So would --                                              A. Okay.


                                                         100                                                          101
      1                                                           1
             Q. At any time during the breaks today, did                         CERTIFICATE OF REPORTER
      2                                                           2
          you discuss your testimony with counsel?                        I, Cheryll Kerr, a Registered Realtime Reporter
      3                                                           3
             A. No, I did not.                                        and Notary Public in and for the Commonwealth of
      4                                                           4
             Q. Did you overhear any discussions                      Massachusetts, the officer before whom the
      5                                                           5
          concerning your testimony?                                  proceedings were taken, hereby certify that the
      6                                                           6
             A. No, I did not.                                        foregoing transcript is a true and accurate record
      7                                                           7
                    MS. SPIEGEL: Thank you.                           of these proceedings; that said proceedings were
      8                                                           8
                    THE WITNESS: Thank you very much.                 taken in stenotype by me on the 24th day of August
      9                                                           9
                    MR. FLIBBERT: I have no questions.                2016, commencing at 9:50 a.m., ending at 1:52 p.m.
     10                                                          10
                 Thank you.                                               I further certify that present on behalf of
     11                                                          11
                   (Thereupon, the deposition was                     Coalition for Affordable Drugs V LLC, et al. was
     12                                                          12
               concluded at 1:52 p.m.)                                Carol A. Spiegel, Esq., of Carmichael IP, PLLC; and
     13                                                          13
                   (The exhibits were retained by the                 on behalf of Biogen MA Inc. was Michael J. Flibbert,
     14                                                          14
               shorthand reporter to be attached to the               Esq., of Finnegan, Henderson, Farabow, Garrett &
     15                                                          15
               transcript.)                                           Dunner, LLP.
     16                                                          16
                                                                          I further certify that I am not related to, nor
     17                                                          17
                                                                      associated with any of the parties or their
     18                                                          18
                                                                      attorneys, nor do I have any disqualifying interest,
     19                                                          19
                                                                      personal or financial, in the actions within.
     20                                                          20
                                                                          Signed this 24th day of August 2016, at Suffolk
     21                                                          21
                                                                      County, Massachusetts.
     22                                                          22

     23                                                          23
                                                                                  ____________________________
     24                                                          24
                                                                                    Cheryll Kerr, RPR, SHR
     25                                                          25
                                                                      My commission expires: December 20, 2020



                                      Henderson Legal Services, Inc.
   202-220-4158                                        www.hendersonlegalservices.com
   Page 26 of 50
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 6 of 9 PageID #: 4396

                  August 24, 2016 Deposition of Cara Christann Lansden
                                  Patent 8,399,514 B2
                                                                           27 (Page 102)
                                                                  102
     1
                 ACKNOWLEDGMENT OF DEPONENT
     2

     3
                 I, _______________________, do hereby
     4
          acknowledge that I have read and examined the
     5
          foregoing testimony, and the same is a true, correct
     6
          and complete transcription of the testimony given by
     7
          me, and any corrections appear on the attached Errata
     8
          Sheet signed by me.
     9

     10

     11
          ____________     ___________________________________
     12
            (DATE)            (SIGNATURE)
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                          Henderson Legal Services, Inc.
   202-220-4158                                            www.hendersonlegalservices.com
   Page 27 of 50
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 7 of 9 PageID #: 4397




   Page 48 of 50
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 8 of 9 PageID #: 4398




   Page 49 of 50
Case 1:17-cv-00116-IMK-JPM Document 328-2 Filed 01/21/20 Page 9 of 9 PageID #: 4399




   Page 50 of 50
